MR. JUSTICE JOHN C. HARRISON
delivered the Opinion of the Court.
This is an appeal from an order of the district court of the fourth judicial district, county of Lake, Hon. E. Gardner Brownee, judge presiding, granting a default judgment against an enrolled Indian, Mary M. Jewett,
This is a companion case to Security State Bank v. Pierre, Cause No. 8155, Lake County, which because of the similar fact situation was consolidated for hearing purposes at the time Judge Brownlee heard Pierre. At the time set for hearing Pierre in this *308Court in December 1972, counsel for appellant Jewett appeared and argued although no appeal had been taken by Jewett following Judge Brownlee’s order granting a default judgment against her.
On February 7, 1973, this Court issued an opinion in the case of Security State Bank v. Pierre, reversing the order of the district court in Pierre. Due to a factual error concerning the appellate status of the instant case discovered after the remittitur had gone down in Pierre, the Court recalled the remittitur and set both cases for rehearing. After the recall order had issued, both respondent State Bank of Ronan and appellant Mary M. Jewett filed with this Court a stipulation expressly waiving any defects in the failure to file the notice of appeal and in the perfection of such appeal in the instant ease. It was revealed that in the instant ease Ronan State Bank had first attempted to bring its action in the Flathead Tribal Court, but appellant Jewett refused to permit the action. The action was then brought in the district court. In this Court’s original opinion in Pierre it had been assumed that the parties had not attempted to bring action in the Tribal Court. Since that time the Tribal Law and Order Code has been amended to allow such actions in Tribal Court.
On March 19, 1973, the clerk of this Court received a notice of appeal, dated March 16,1973, from counsel for appellant Jewett.
Both cases, Pierre and Jewett, were reargued by counsel on May 31, 1973. In the instant case, it is now fully established and admitted by appellant’s counsel that no timely appeal was taken by appellant Jewett.
There being no appeal before this Court, the cause is dismissed.
MR. CHIEF JUSTICE JAMES T. HARRISON, and MR. JUSTICES HASWELL and DALY, and The Hon. BERNARD THOMAS, District Judge, sitting for MR. JUSTICE CASTLES, concur.